Order entered June 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01457-CR
                                      No. 05-18-01458-CR
                                      No. 05-18-01459-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                        CHRISTIAN SORTOVILLATORO, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
            Trial Court Cause Nos. F17-57360-M, F17-57361-M & F17-57362-M

                                            ORDER
       Before the Court is appellee’s June 20, 2019 second motion for extension of time to file

appellee’s brief. We GRANT the motion and ORDER appellee’s brief filed on or before July

22, 2019. If appellee’s brief is not filed by July 22, 2019, these appeals may be abated for the

trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE